DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.         This application is a DIV of 15/478,455 04/04/2017 PAT 10494564; 15/478,455 has PRO 62/447,007 01/17/2017; 15/478,455 has PRO 62/495,590 04/04/2016.

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 12/27/29 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.       Applicant’s election of first non-ionic surfactant: ethoxylated fatty acid, co-surfactant: isopropyl amine salt of dodecylbenzene sulfonic acid, co-solvent: glycol ether- diethylene glycol monoethyl ether, dibasic ester: a mixture of mixtures of dimethyl succinate, dimethyl glutarate and dimethyl adipate, and glycol: propylene glycol in the 02/22/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
6.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.         Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            In claim 1 it is not clear whether the recitations “an effective amount” in line 3 and “the effective amount” in line 19 represent same value of the recitation “an amount between about 50 ppm and about 5,000 ppm” in line 18 or are different?
           The term “effective amount” is undefined and indefinite and applicants are suggested to change “effective amount” to “an amount between about 50 ppm and about 5,000 ppm.”
         In claim 1 the recitation “amount of amount” in line 3 is redundant and considered as typo error. Applicants are suggested to change the “amount of amount” to “amount of.”
In claim 1 it is not clear whether the recitation “a stimulation” in line 2 is same as the recitation “a stimulating” in line 17 or are different? Applicants are suggested to change the “a stimulating” to “the stimulation”
         In claim 1 the recitation “fracturing fluid” is not a part of injection (please See line 2) but appear in the lines 17-18. Applicants are suggested to either delete the recitation “fracturing fluid” or introduce it into line 2.
        In claim 8, the recitation “any other anionic surfactant” represent infinite number of surfactants. Applicants are suggested to limit the recitation to define what are any other surfactant. 
       In claim 16 recitation “weigh” in line 4 is considered typo error.
       Claim 16 recites the limitation "the co-solvents" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
       Claims 2-16 depends from rejected claim 1.
       Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.       The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

        Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amount of the dibasic acid in claim 16 is broadly defined. Claim 1 states “from 30 wt% to 10 wt% of a solvent system including a dibasic ester or a plurality of dibasic esters” and claim 16 states “the dibasic esters are present in an amount ranging from about 3% to about 30% by weight.” Thus claim 16 is broader than base claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
10.       The following is a statement of reasons for the indication of allowable subject matter:  
           Claim 1 is directed to a method of treating a hydrocarbon bearing formation comprising: injecting, into the formation, a stimulation fluid including: an effective amount of amount of a microemulsion water recovery composition comprising: from 40 wt% to 80 wt% of an aqueous system, from 30 wt% to 10 wt% of a solvent system including a dibasic ester or a plurality of dibasic esters, and a surfactant system including: from 40 wt% to 5 wt% of a first non-ionic surfactant or a plurality of first non-ionic surfactants, and from 40 wt% to 5 wt% of a co-surfactant comprising a second nonionic surfactant, an anionic surfactant, a cationic surfactant, or mixtures thereof, 
          Closest prior arts are Kakadjian (US 7989404), Pabalan (US 2013/0146545), and Gross (US 2007/0093404).
          Kakadjian discloses a method of treating a hydrocarbon bearing formation comprising: injecting into the formation a stimulation fluid comprising a microemulsion in an amount of about 1 gal/Mgal (equivalent to 1 ppm) to about 5 gal/Mgal (equivalent to 5 ppm), wherein the microemulsion comprising from about 5 wt% to about 75 wt% water, from about 0.1 wt% to about 50 wt% of terpene, and co-solvent from about 0.1 wt. % to about 20 wt. % at least one short chain linear alcohol, from about 0.1 wt. % to about 15 wt. % at least one longer chain linear alcohol, and from about 0.1 wt. % to about 15 wt. % at least one polypropylene glycol, and the surfactant subsystem includes: from 0.1 wt % to about 30% wt % of at least one ethoxylated alcohol obtained of a narrow range catalyst technology containing from about 8 to about 10 carbon chain length alkyls with an average of about 7 ethylene oxide groups per mole, from 0.1 wt % to about 30 wt % at least one block copolymer of ethylene oxide and propylene oxide having a HLB value between about 7 and about 15, from 0.1 wt. % to about 10 wt. % of at least one monoalkyl branched propoxy sulfate, and from 0.1 wt % to about 10 wt % of 
          Pabalan discloses a microemulsion cleaning composition utilized in oil well servicing such as fracturing or drilling clean ups, wherein the composition comprising an aqueous system such as water, a solvent system including a dibasic ester or plurality of dibasic esters such as dialkyl adipate, dialkyl methylglutarate, dialkyl ethylsuccinate, dialkyl glutarate and dialkyl succinate in an amount of from about 1 wt% to about 60 wt% and a surfactant such as non-ionic surfactant (para [0006], [0009]-[0010], [0099]).  Pabalan does not teach fracturing or stimulation rather than cleaning the oilfield equipment.
            Gross discloses a microemulsion oilfiled drilling cleaning composition comprising from 1 to 15 wt % of a primary emulsifier, from 3 to 50 wt% of a primary solvent selected from one or more dibasic esters, from 1 to 20 wt% of one or more short-chain cosurfactants, from 1 to 5 wt% a secondary emulsifier, and remainder to 100% of water (para [0011]-[0017], [0034]). Gross does not teach fracturing or stimulation rather than . 

Conclusion
11.       Claims are not allowed (please See 112 rejection above)
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768